Citation Nr: 1646546	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand. 

2.  Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome with trigger fingers of the left hand. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1983 to October 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, continued the 30 percent disability evaluation for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand and the 20 percent disability evaluation for carpal tunnel syndrome with trigger fingers of the left hand. 

In July 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claim folder.

In December 2013 and May 2016, the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's carpal tunnel syndrome, status post transverse carpal ligament release with trigger fingers of the right hand, has been manifested by impairment that is consistent with moderate incomplete paralysis of the median nerve; severe incomplete paralysis has not been shown. 

2. Throughout the appeal period, the Veteran's carpal tunnel syndrome, with trigger fingers of the left hand, has been manifested by impairment that is consistent with moderate incomplete paralysis of the median nerve; severe incomplete paralysis has not been shown.   


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for carpal tunnel syndrome with trigger fingers of the left hand is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2015).  

2. A rating in excess of 20 percent for carpal tunnel of the left wrist is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in July 2008 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STR), Social Security Administration (SSA) Records, VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including her lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a several VA examinations to assess the severity of her bilateral carpal tunnel syndrome.  There is no indication that these opinions, in the aggregate, were inadequate with respect to the Veteran's claim.  The VA examination reports are adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and completed thorough physical examinations of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran testified during a Board hearing in July 2013 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor her representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In December 2013, the Board remanded the claim for procurement of outstanding VA treatment records, SSA records and a new VA examination.  VA treatment records and SSA records have been associated with the claims file, and the Veteran was afforded a VA examination in December 2014.   In May 2016, the Board remanded the claim for an orthopedic examination of the Veteran's fingers.  The Veteran was afforded the requested examination in June 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's bilateral carpal tunnel syndrome (CTS) is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for impairment to the median nerve. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under Diagnostic Code (DC) 8515, complete paralysis of the median nerve warrants a 60 percent rating for the nondominant arm and 70 percent rating for the dominant arm.  
38 C.F.R. § 4.124a.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended than normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. Mild incomplete paralysis of the median nerve warrants a 10 percent rating. Moderate incomplete paralysis of the median nerve warrants a 20 percent rating for the nondominant arm and a 30 percent rating for the dominant arm. Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the nondominant arm and a 50 percent rating for the dominant arm.  38 C.F.R. § 4.124a, DC 8515.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran's carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand and carpal tunnel syndrome with trigger fingers of the left hand are currently evaluated as 30 percent disabling and 20 percent disabling respectively.  The Veteran is right hand dominant.  After reviewing the evidence of record, the Board finds that during the entire claim period, the Veteran's bilateral CTS symptoms are more consistent with moderate incomplete paralysis and a rating in excess of 30 percent for the right hand and 20 percent for the left hand is not warranted.   

The Veteran was afforded a VA examination in April 2007. The Veteran complained of pain and numbness in both hands.  She reported that the pain was exacerbated by physical activity and typing.  She underwent surgery in 2001 for carpal tunnel syndrome of the left hand and her pain improved.  Her numbness in the left hand increased.  The pain and discomfort in the first three fingers of the right hand has been persistent and increasing in severity.  On neurological examination, the Veteran showed pain in both wrists with positive tinel sign that was more severe in the right hand.  The Veteran showed diminished sensory perception to touch and pain in the distribution of right medial nerve and diminished vibration, touch, and pain perception in both hands.  

During an October 2008 VA examination, the Veteran reported that she underwent a carpal tunnel release in January 2008.  She reported that her trigger fingers in both hands were better with therapy and assistive devices while at work.  Nerve conduction studies showed moderate degree of prolongation of the right median motor and sensory distal latencies.  CMAP and SNAP amplitudes were severely reduced.  Left median sensory latency across the wrist was prolonged.  Nerve conduction studies of the right peroneal, tibial, and sural nerves were within normal limits.  The examiner's impression was moderately severe right carpal tunnel syndrome with axonal loss, and mild left carpal tunnel syndrome affecting the sensory nerve.  

Similarly, during a January 2010 VA examination, the Veteran reported numbness, tingling and painful paresthesia distally in both upper extremities.  The Veteran showed mild numbness and impaired perception to light touch, pinprick, temperature, vibration, and proprioception distally in the both upper extremities.
  
In September 2011, the Veteran underwent an examination by the Social Security Administration.  With respect to Veteran's bilateral carpal tunnel syndrome, Dr. L.J. reported that the Veteran had normal range of motion in both wrists and normal range of motion in all fingers bilaterally.  There was no joint tenderness, swelling, redness, or warmth.  Grip, grasping and dexterity were normal.  There were no neurological, motor, or sensory deficits in the upper extremities bilaterally.  See SSA Records.   

The Veteran also underwent a VA examination in July 2011.  She reported that the 2008 surgery on her right hand was not successful and her right hand symptoms were worse.  She reported numbness, tingling, weakness, and pain all the time and a worsening of symptoms when she used her hands.  She reported that she drops things and that sometimes the pain awakened her at night.  She reported that her fingers sometimes "lock up."  

The Veteran's reflex exam revealed normal peripheral nerve reflexes with respect to her left and right biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, ankle jerk, and plantar flexion.  A sensory examination also showed decreased sensation in the left and right upper extremities in response to vibration, pain/pinprick, position sense, and light touch.  The examination showed no dysesthesias.  The Veteran's detailed motor examination showed normal results.  There was normal muscle tone and no muscle atrophy.  Paralysis was absent, and neuritis and neuralgia were present.  The examiner noted moderate incomplete paralysis of the right median nerve and mild incomplete paralysis of the left median nerve.   

A December 2014 VA examination report indicates that the Veteran showed full (5/5) muscle strength and normal reflexes in the left and right upper extremities.  A sensory examination showed decreased sensation in the left and right hand/fingers.  The examiner noted mild incomplete paralysis in the left and right median nerve.
 
The Veteran was afforded a VA orthopedic examination in June 2016.  The Veteran did not report flare-ups of the hand, finger or thumb joints.  Range of motion in the left and right hands were normal.  There was no gap between the pad of the thumb and fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner indicated that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, there was tenderness of the nodule on the flexor tendon of the index finger of the right hand and tender nodules of the flexor tendons of the index, long and small fingers of the left hand.  

On physical examination the Veteran showed 4/5 muscle strength in the right hand and full (5/5) muscle strength in the left hand.  The Veteran showed mild atrophy bilaterally but no ankylosis.  The examiner further indicated that there was no soft tissue swelling, erythema or increased warmth of the joints of the hands.  There was no permanent loss of range of motion of the joint of the hands but there is pain and transient loss of range of motion when the digits trigger.  Trigger of the digits is intermittent.  

The Veteran was also afforded a peripheral nerve examination in June 2016.  The Veteran did not show constant pain but showed moderate intermittent pain in the left upper extremity and severe intermittent pain in the right upper extremity.  The Veteran also showed mild parasthesias and/or dysesthesias in the left upper extremity, moderate parasthesias and/or dysesthesias in the right upper extremity, and moderate numbness in the right upper extremity.  

The Veteran showed full muscle strength (5/5) in bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, and pinch (thumb to index finger).  The Veteran's left grip had full muscle strength, and right grip had muscle grip of 4/5.  The Veteran's reflex examination showed normal deep tendon reflexes in the bilateral biceps, triceps, and brachioradialis muscles.  The Veteran's sensory examination showed normal sensation in the left and right shoulder areas, normal sensation in the bilateral inner/outer forearm, normal sensation in the left hand/fingers, and decreased sensation in the right hand/fingers.  The radial nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group nerves were all normal.  The right median nerve showed moderate incomplete paralysis, and the left median nerve showed mild incomplete paralysis.  

Under DC 8515, a rating in excess of 30 percent for the right wrist and 20 percent for the left wrist requires a showing that the Veteran's bilateral CTS manifested in severe incomplete paralysis or complete paralysis of the median nerve.  

Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended than normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id.  The evidence is wholly absent of any indication that the Veteran's bilateral CTS manifested in complete paralysis.  Throughout the appeal, the Veteran had some functional use of both hands, and while there was atrophy of muscles shown in June 2016, it was noted to be mild, as opposed to considerable.  The Veteran showed normal range of motion in both wrists and all fingers, and the VA examiners consistently found that paralysis was absent.  See July 2011 VA Examination Report; June 2016 VA Examination Report.  Thus, the Veteran's bilateral CTS has not manifested in complete paralysis to warrant a 70 percent rating for the right hand and a 60 percent rating for the left hand. 

The competent lay and medical evidence of record is also absent for any indication that the Veteran's bilateral CTS manifested in severe incomplete paralysis.  The Veteran reported that she experiences tingling, numbness, burning, and locking in her fingers.  See July 2013 Hearing Transcript.  She further reported that she sometimes loses grip in her two fingers and has to use her other hand to open her fingers.  Id.  She also reported that her grip strength has decreased.  Id.  The Board finds the Veteran's description of symptoms more closely approximates the criteria for moderate incomplete paralysis.  

Notably, during the June 2016 VA examination the Veteran reported severe intermittent pain in her right wrist, however, severe pain does not meet the criteria for an increased rating based on severe incomplete paralysis.  Paralysis is defined as loss or impairment of motor function due to lesion of the neural or muscular mechanism; also, by analogy, impairment of sensory function.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1376 (32nd ed. 2012).  Thus, the Veteran's characterization of her pain as "severe" does not meet the criteria for an increased rating under DC 8515 as the evidence does not show complete loss of motor function.  In addition, the VA examiners have consistently found that the Veteran's bilateral CTS manifested in no more than moderate incomplete paralysis.  See October 2008 VA Examination Report; June 2016 VA Examination Report.  Thus, neither the medical evidence nor Veteran's lay testimony show that her bilateral CTS manifested in severe incomplete paralysis to warrant an increased rating.  

In sum, the competent medical evidence indicates that for the entire appeal period, the Veteran's bilateral CTS has manifested in moderate incomplete paralysis.  
The Board has considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's bilateral CTS but finds that no higher rating is assignable any other diagnostic code.
The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  As discussed above, the Veteran's bilateral CTS manifested by symptoms of pain, tingling, and numbness, which are directly contemplated by the schedular rating criteria. The Board finds that the schedular evaluation is not inadequate. 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board has considered whether the consideration of entitlement to a total disability rating based on individual unemployability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  However, the evidence shows that TDIU was granted effective June 21, 2009, the day after the date the Veteran last worked.  See June 2015 Rating Decision.  Therefore, any further discussion of TDIU is unnecessary.

For all the foregoing reasons, the Board finds that the claim for a disability rating in excess of 30 percent for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand is denied and a rating 
in excess of 20 percent for carpal tunnel syndrome with trigger fingers of the left hand is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome status post transverse carpal ligament release with trigger fingers of the right hand is denied. 

Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome with trigger fingers of the left hand is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


